Electronically Filed
                                                      Supreme Court
                                                      SCWC-14-0001108
                                                      15-JUL-2016
                                                      09:34 AM




                           SCWC-14-0001108

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



                          MICKEY A. MADDOX,
                  Petitioner/Petitioner-Appellant,


                                 vs.


                         STATE OF HAWAIʻI,
                  Respondent/Respondent-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-14-0001108; CAAP-14-0001109;
             SPECIAL PROCEEDING PRISONER NO. 13-1-0004
              (CRIMINAL NOS. 07-1-0139 and 09-1-0284))

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner Appellant’s Application for Writ

 of Certiorari, filed on June 1, 2016, is hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be

 heard in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

          DATED: Honolulu, Hawaiʻi, July 15, 2016.

Mickey A. Maddox                  /s/ Mark E. Recktenwald
petitioner pro se
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson




                                  2